Citation Nr: 1711848	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  13-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board previously remanded this matter in February 2016 for further development.  The matter has returned for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

"[A] remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this matter in February 2016 with three remand instructions.  Although the RO appears to have complied with the second and third instructions, it did not comply with the first.  

The first instruction required the RO to attempt to obtain information regarding the Veteran's employment with Securitas Security Services by contacting "The Work Number."  The instructions explicitly required the attempts to be documented in the claims file and further required the RO, if unable to obtain additional information, to note such inability in the claims file and to notify the Veteran and his representative.  The claims file does not include evidence that the RO attempted to contact "The Work Number" or otherwise indicate that this instruction was completed.  Nor does the supplemental statement of the case mention the first instruction.  The record is completely silent with respect to whether any attempt was made to secure the employment information.  As the evidence does not indicate that the RO substantially complied with the remand instructions, the case must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain information regarding the Veteran's employment with Securitas Security Services using the information provided in the November 2010 response.  Specifically, the AOJ should attempt to obtain such information from The Work Number.  Follow up action should be taken.  All attempts to obtain this information should be documented in the claims file.  If the AOJ is unable to obtain any additional employment information from Securitas or The Work Number, it must note this in the claims file and the Veteran and his representative must be notified of such.

2. After completing the above action and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to TDIU should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

